Citation Nr: 1604202	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

4.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is associated with the record.

When this case was most recently before the Board in April 2015, it was remanded for additional development and adjudicative action.  While the case was in remand status, the appeal for service connection for tinnitus was resolved by an October 2015 rating decision granting the benefit sought.  The case has been returned to the Board for further appellate action on the issues remaining on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A left knee disability has not been present during the pendency of the claim.

2.  A low back disorder has not been present during the pendency of the claim.

3.  The Veteran's hearing impairment has been no worse than Level I, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a January 2011 letter, prior to the October 2012 rating decision on appeal.

The record also reflects that service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded appropriate VA examinations in September 2015 pursuant to the Board's April 2015 remand directive.  The Board finds the VA examination reports to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  In particular, the Board notes that the September 2015 VA audiological examiner provided all information required for rating purposes.  The Board also finds that there has been substantial compliance with the April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Left Knee Disability

The Veteran asserts that he has a left knee disorder related to multiple injuries in service.  

A June 1993 service treatment record (STR) notes a normal left knee.  A December 1993 report of medical history is positive for bilateral knee pain while running.   

In a January 2015 hearing, the Veteran testified that both knees hurt when he got down on the ground.  

In a September 2015 VA examination report, the examiner noted that the Veteran reported left knee pain while running at separation from service and that he denied any significant current left knee disability at the examination.  The examiner found the left knee had normal range of motion and muscle strength, with no evidence of pain, tenderness, crepitus, instability, effusion, or any functional limitations after repetition.  The examiner declined to diagnose a left knee disability and noted that there was no confirmed diagnosis of a chronic knee condition in service or at separation from service and that pain was a symptom or abnormal finding that was not ratable without an established diagnosis.  

In a September 2015 VA addendum opinion, the examiner reviewed a December 2012 private treatment record indicating that the Veteran was found to have left knee arthritis in an X-ray study and opined that the diagnosis was a typographical error because the only available X-ray report was for the Veteran's right knee.

In October 2015, the Veteran contended that he injured his knees when he was hit in the head with a bottle in service in March 1976, and that he had many minor, undocumented knee injuries that were self-treated while in service.

In October 2015, Dr. S.S. noted that the Veteran's service records disclosed that he had pain in the knees, his military occupation of mechanic involved in repetitive movements and that he seemed, "to have had issues with the knees and the Back since 1993."  The physician did not report any findings pertaining to the left knee and only reported diagnoses pertaining to the Veteran's right knee and back.

The Board finds that service connection for a left knee disability is not warranted because no left knee disorder has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the Board notes that the September 2015 VA examiner determined that the Veteran did not have a left knee disorder at that time, the earlier X-ray report indicating that the Veteran had left knee arthritis was in error, and that there was no other evidence showing a left knee diagnosis.  Moreover, Dr. S.S. reported that the Veteran had issues with his knees but he did not report a current diagnosis or any abnormal findings pertaining to the left knee.  While the Veteran might sincerely believe that he has a left knee disorder, he is not competent to render a medical diagnosis and in any event his statements are less probative than the VA examination report showing that he does not have a left knee disorder. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Low Back Disorder

The Veteran contends that he has a low back disorder caused by injuries sustained on active duty.  In October 2015, the Veteran reported he had incurred multiple minor injuries to his low back during active service that were self-treated.  

A June 2014 private treatment record reflects that the Veteran was found to have a normal gait and normal range in motion of all major muscle groups, with no scoliosis or abnormal spinal curvatures, but tightness and possible spasm in the trapezius muscle on the right side.  A May 2015 private treatment record indicates the Veteran had periodic low back pain.

In a September 2015 VA examination, the Veteran reported pain in his back that prevented him from bending over and precluded prolonged walking or standing.  The examiner found mild tenderness to palpation of the left paraspinal muscles, pain on range of motion that caused limitation of bending, muscle spasm, and decreased muscle strength with right hip flexion and right knee extension.  The examiner reviewed the claims file, found no diagnosis for a low back disability, and determined that no diagnosis for a low back disorder was warranted.  The examiner opined that the Veteran had limitation of motion for the right hip but that the limitation was clearly due to right knee pain.

The Board finds that service connection for a low back disorder is not warranted because no low back disorder has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted above, the VA examination disclosed that he had no low back disorder and there is no other medical evidence showing that he has been diagnosed with a low back disorder.  The Board acknowledges that the Veteran might sincerely believe that he has a low back disorder, but he is not competent to render a medical diagnosis of a low back disorder and, in any event, his statements are outweighed by the medical evidence against the claim.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Compensable Evaluation for Bilateral Hearing Loss Disability

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2015).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection and a noncompensable rating for bilateral hearing loss effective July 1994.  In December 2010, the Veteran claimed that the disability warranted a compensable rating.

For the reasons explained below, the Board has determined a compensable rating is not warranted for the Veteran's bilateral hearing loss disability.

In response to his claim, the Veteran was afforded a VA examination in September 2015.  He described the impact of his hearing loss on his daily activities as, "My ring tone on my phone is at high as it goes.  My wife tells me I talk too loud."  The examiner reported the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
65
65
LEFT
5
10
15
70
70

The average puretone threshold was 39 in the right ear and 41 in the left ear.  The Maryland CNC speech recognition score was 94 percent in the right ear and 96 percent in the left ear.  

Applying Table VI, the results of the numeric designation of hearing impairment based on puretone threshold average and speech discrimination, were Level I in both ears in September 2015.  When applying the results to Table VII, the results are noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Therefore, the Board finds the Veteran's bilateral hearing loss disability does not warrant a compensable evaluation.  The Board has considered whether the Veteran's audiological test results qualify for an exceptional pattern of hearing loss; however, the puretone thresholds do not meet the criteria under 38 C.F.R. § 4.86.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a noncompensable rating is warranted for the entire period of the claim.  

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the service-connected disability is manifested by hearing impairment that is specifically contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to service connection for a right knee disability is decided. 

The Veteran asserted that his right knee degenerative joint disease is related to injuries sustained on active duty.  In October 2015, the Veteran reported he had incurred multiple minor injuries of his knees during active service that were self-treated and that his current right knee disability is related to those injuries.  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Pursuant to an April 2015 Board remand, the Veteran was afforded a VA examination in September 2015.  The VA examiner indicated review of the claims file and noted June 1993 in-service diagnoses of right knee strain and iliotibial pain syndrome, a complaint of bilateral knee pain while running at separation from service, and a 2010 diagnosis of right knee arthritis.  The examiner opined that right knee arthritis was not related to service because there was no confirmed diagnosis of a chronic knee condition in service, the Veteran's separation examination was negative for a chronic knee condition, his 2010 diagnosis of arthritis was 17 years after in-service complaints of knee pain, private treatment records dated in April 2011, June 2014, and May 2015 show normal range of motion, and there was no evidence of any chronic knee disability prior to 2010 or evidence of treatment for a knee disability between 1994 and 2010.

The Board finds the September 2015 VA opinion inadequate because the VA examiner failed to account for the Veteran's competent lay statements of right knee pain since service when finding that there was no evidence of a chronic right knee disability prior to the Veteran's 2010 diagnosis for right knee arthritis.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record any outstanding, pertinent VA treatment records.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include any VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his right knee disability.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's arthritis is directly related to his claimed in-service injuries.  The examiner is directed to specifically address the Veteran's statements that his right knee disorder began in service and continued ever since.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


